Christianson, Ch. J.
(dissenting). What number of votes is necessary to ratify a constitutional amendment proposed by initiative petition? That is the question which it is sought to have determined in this proceeding.
The methods of amending the Constitution are prescribed by § 202 of the state Constitution. The entire section reads as follows:
“Eirst: Any amendment or amendments to this Constitution may be proposed in either house of the legislative assembly; and if the same shall be agreed to by a majority of the members elected to each of the two houses, such proposed amendment shall be entered on the journal of the house with the yeas and nays taken thereon, and referred to the legislative assembly to be chosen at the next general election, and shall be published, as provided by law, for three months previous to the time of making such choice, and if in the legislative assembly so next chosen as aforesaid such proposed amendment or amendments shall be agreed to by a majority of all members elected to each house, then it shall be the duty of the legislative assembly to submit such proposed amendment or amendments to the people in such manner and at such times as the legislative assembly shall provide; and if the people shall approve and ratify such amendment or amendments by a majority of the electors qualified to vote for members of the legislative assembly voting thereon> such amendment or amendments shall become a part of the Constitution of this state. If two or more amendments shall be submitted at the same time, they shall be submitted in such manner that the electors shall vote for or against each of such amendments separately.
“Second: Any amendment or amendments to this Constitution may also be proposed by the people by the filing with the secretary of state, at least six months previous to a general election, of an initiative petition containing the signatures of at least twenty-five per cent of the legal voters in each of not less than one half of the counties of the state. When such petition has been properly filed the proposed amend*186ment or amendments shall be published as the legislature may provide/ for three months previous to the general election, and shall be placed upon the ballot to be voted upon by the people at the next general election. Should any such amendment or amendments proposed by initiative petition and submitted to the people receive a majority of all the legal votes cast at such general election, such amendment or amendments shall be referred to the next legislative assembly and should such proposed amendment or amendments be agreed upon by a majority of all the members elected to each house, such amendment or amendments shall become a part of the Constitution of this state. Should any amendment or amendments proposed by initiative petition and receiving a majority of all the votes cast at the general election as herein provided, but failing to receive approval by the following legislative assembly to which it has been referred, such amendment or amendments shall again be submitted to the people at the next general election for their approval or rejection as at the previous general election. Should such amendment or amendments receive a majority of all the legal votes cast at such succeeding general election such amendment or amendments at once become a part of the Constitution of this state. Any amendment or amendments proposed by initiative petition and failing of adoption as herein provided shall not be again considered until the expiration of six years.”
The first subdivision of the section was embodied in the Constitution adopted in 1889 ; the second subdivision was adopted as a constitutional amendment in 1914.
It will be noticed that it is provided that an amendment proposed by the legislative assembly (under the first subdivision), shall be approved “by a majority of the electors . . . voting thereon;” and that an amendment proposed by initiative petition (under the second subdivision), shall “receive a majority of all the legal votes cast at such general election,” — i. e., the general election at which the amendment is submitted. The question here is: Do these two phrases mean the same thing? And did those who framed and those who adopted the second subdivision intend to say in the latter phrase the same thing which had been said in the former phrase?
The object of construction, as applied to a written Constitution, is to ascertain and give effect to the intent of its framers, and of the people *187in adopting it. But “the intention to which force is to he given is that which is embodied and expressed in the constitutional provisions themselves. Words or terms used in a Constitution, being dependent on ratification by the people, must be understood in the sense most obvious to the common understanding at the time of its adoption.” 6 R. C. L. p. 52. “A Constitution is an instrument of government, made and adopted by the people for practical purposes, connected with the common business and wants of human life. For this reason pre-emi-nently, every word in it should be expounded in its plain, obvious, and common sense.” People v. New York C. R. Co. 24 N. Y. 485, 486.
As the great jurist, Marshall, said: The framers of the Constitution, and the people who adopted it, “must be understood to have employed words in their natural sense, and to have intended what they have said.” Gibbons v. Ogden, 9 Wheat. 1, 188, 6 L. ed. 23, 68. The noted Judge Cooley, said:
“Narrow and technical reasoning is misplaced when it is brought to bear upon an instrument framed by the people themselves, for themselves, and designed as a chart upon which every man, learned and unlearned, may be able to trace the leading principles of government.” Cooley, Const. Lim. 7th ed. 93. The people who adopt a constitutional provision doubtless judge “it by the meaning apparent on its face.” Smith v. Thursby, 28 Md. 244, 269. Of course there are certain words which are employed in a technical sense, such for instance as the term "ex post facto laws.” When such words or terms have acquired a well-understood meaning, it must be supposed that the people had such meaning in view in adopting them. “The technical sense in these cases is the sense popularly understood, because that is the sense fixed upon the words in legal and constitutional history, where they have been employed for the protection of popular rights.” Cooley, Const. Lim. 7th ed. 94. But the words and terms of a Constitution “are to be interpreted and understood in their most natural and obvious meaning, unless the subject indicates, or the text suggests, that they have been used in a technical sense.” And, “the presumption is in favor of the natural and popular meaning in which the words are usually understood by the people who have adopted them.” 12 C. J. 705, 706.
It has been said that “in interpretation the first impression made by *188a writing is an important factor, because the writing is then being tested in the same manner that the writer expected and in the same manner that the writer prepared the writing to be received.”
It has also been said that “it is generally safe to reject an interpretation that does not naturally suggest itself to the mind of the casual reader, but is rather the result of a laborious effort to extract from a statute a meaning which it does not at first seem to convey.” Ardmore Coal Co. v. Bevil, 10 C. C. A. 41, 27 U. S. App. 96, 61 Fed. 757; Schulthis v. MacDougal, 162 Fed. 340.
What is the first impression made by the words, “a majority of all the legal votes cask at such general election?” What is naturally suggested to the mind thereby? What did the people of this state understand these words to mean at the time they adopted the amendment containing the phrase? Is there any serious doubt as to how these questions should be answered? I think not. The words are not technical. They are words of common and ordinary use. Their utterance promptly conveyed, and conveys, a certain idea to the popular mind. And there is no room for argument as to the meaning generally attributed to them by the people of this state. It is undeniable that the phrase, “a majority of all the legal votes cast at such general election,” was uniformly understood throughout the state to mean a majority of the votes cast by all the legal voters who participated in such general election. No one ever asserted that the phrase had any other meaning until after the election in 1918. During the campaign preceding the election those opposed to, as well as those in favor of, the amendments were of the same mind. For instance, the Republican state central committee (which had indorsed the amendments), issued a pamphlet entitled, “The Truth about the Constitutional Amendments.” In this pamphlet (page 15), it is said: “In order to carry, the constitutional amendments must have a majority of all votes cast, so that the citizen who does not vote at all on these measures is helping defeat them as much as the man who votes against them.” Statements to the same effect appeared in the newspapers of the state generally. No one contended that the phrase meant what the majority members now hold that it means; Of course, it is true, this is not evidence of the intention of the framers or proposers of the provision under consideration, *189but it tends to show the meaning uniformly attributed thereto by the people of the state.
But let us consider the intention-of those who framed and proposed the amendment embodied in the second subdivision of § 202. Let us bear in mind the object of the second subdivision, and the situation which confronted the men who framed it, and the legislators who proposed it. There was then in existence only one method of proposing constitutional amendments, to wit, the method proposed in subdivision 1 of § 202. The second subdivision provides a wholly different method of proposing constitutional amendments. The first subdivision provides for the proposal of constitutional amendments by the legislative assembly; the second subdivision provides for the proposal of such amendments by initiative petition. An amendment proposed under the first subdivision is proposed by the chosen representatives of the people. It must receive the approval of two successive legislative assemblies before being submitted to the people. It is published as a part of the proceedings of both legislative assemblies. It must also be published for three months previous to the election of the members of the second assembly, so that the people may know that the members they are about to choose will be required to vote for or against the submission of the proposed amendment. An amendment proposed by this method remains pending for a considerable length of time and much publicity and opportunity for discussion is afforded. But an amendment proposed by initiative petition does not emanate from any representatives chosen by the people, but from those who prepare, circulate, or sign such petition. No publicity is required before the petitions are circulated or filed. The proposed amendment is submitted at the next general election, if the petition is filed with the secretary of state at least six months prior thereto. The differences between the two methods of amending the Constitution are self-evident. These differences were recognized by the men who framed, proposed, and adopted the second subdivision. They established new standards and prescribed a different procedure for amendments proposed under the second subdivision from those established and prescribed in the first subdivision. The first subdivision expressly authorizes the legislature to prescribe the times at, and the manner in, which constitutional *190amendments proposed by tbe legislative assembly shall be submitted. If the legislature desires, it may direct that such amendments shall be submitted at a special election. But the second subdivision expressly provides that amendments proposed thereunder shall be submitted at a general election. The legislature is given unrestricted power to prescribe the notice to be given previous to an election at which an amendment proposed under the first subdivision is submitted to the electors for ratification or rejection (as a matter of fact it prescribed ten days’ notice) ; but it is expressly provided that an amendment proposed under the second subdivision shall be published for three months previous to the general election, at which it is submitted.
At the time the second subdivision of § 202 was framed, there were two prevailing rules in this country as to the number of votes required to ratify a constitutional amendment. That is, also, true to-day. Some of the states require only a majority of the votes cast upon the subject, while others require the votes of a majority of all the electors voting at the election at which the amendment is submitted. Our sister state Minnesota has the latter rule. So have many other states. See 12 C. J. 694. The former rule was embodied in the first subdivision of § 202 of the North Dakota Constitution. If the men who framed, and the legislators who proposed, the second subdivision intended to make the rule announced in the first subdivision applicable to amendments proposed under the second subdivision, there was no difficulty in finding suitable language to express such intent. There was no occasion to search for or invent a phrase. The phrase clearly expressing such intent was right before their eyes. Not only so, but the legislators who proposed subdivision 2, § 202, also proposed the constitutional amendment providing for the initiative and referendum of statutes. See Laws 1911, chap. 93; Laws 1913, chap. 101. And in this latter amendment it was provided in plain and unmistakable terms that statutes submitted to the people for ratification or rejection pursuant to initiative and referendum petitions shall require the approval of only a majority of the votes cast upon the particular subject. If the men who framed and proposed the second subdivision of § 202, meant to say that a constitutional amendment proposed thereunder should require only “a majority of all legal votes cast thereon,” *191why did they not say so? They said so in the provision relative to the initiative and referendum of statutes. It had already been said in the first subdivision of § 202. That rule was satisfactory as to amendments proposed under that subdivision. No change was proposed therein. But as to amendments proposed under the second subdivision it was specifically stated that such amendments must “receive a majority of all the legal votes cast at such general election. This phrase was used three different times. The words were not used idly. There was a reason for their use. There was, also, a reason for the repeated use of the identical phraseology. A constitutional provision is the most deliberate and solemn of writings in our country. It affects every citizen. It “implies a degree of deliberation and a carefulness of expression proportioned to the importance of the transaction, and the words are presumed to have been used with the greatest possible discrimination.” People v. New York C. R. Co. 24 N. Y. 485, 487. “It is not to be supposed that any words (in a constitutional provision) have been employed without occasion, or without intent that they should have effect as part of the law.” Cooley, Const. Lim. 91.
But the majority members say that the question involved here has been settled by the former decisions of this court, and that we ought to adhere to such decisions. The cases relied upon are: State ex rel. Larabee v. Barnes, 3 N. D. 319, 55 N. W. 883; State ex rel. Little v. Langlie, 5 N. D. 594, 32 L.R.A. 723, 67 N. W. 958; and State ex rel. McCue v. Blaisdell, 18 N. D. 31, 119 N. W. 360. Let us examine these decisions, and see what basis there is for the contention that they are controlling upon the meaning of the phrase involved in this controversy.
State ex rel. Larabee v. Barnes involved an election for the approval or rejection of the proposed Constitution of this state. The election was provided for in the “Enabling Act,” under which the states of North Dakota, South Dakota, Montana, and Washington were admitted into the Union. Section 8 of the act provided that the Constitutions proposed by the different constitutional conventions should be submitted to the people of the proposed states for ratification or rejection at an election to be held in each of 'the proposed states on the first Tuesday in October, 1889. The section further provided: “At the *192elections provided for in this section the qualified voters of said proposed states shall vote directly for or against the proposed Constitutions, and for or against any articles or propositions separately submitted. . . . And if a majority of the legal votes cast shall be for the Constitution the governor shall certify the result to the President of the United States, together 'with a statement of the votes cast thereon and upon separate articles or propositions, and a copy of the said Constitution, articles, propositions and ordinances.” [25 Stat. at L. 679, chap. 180.] Section 24 of the Enabling Act provided: “That the constitutional conventions may, by ordinance, provide for the election of officers for full state governments, including members of the legislatures and representatives in the fifty-first Congress; but said state governments shall remain in abeyance until the states shall be admitted into the Union, respectively as provided in this act.”
The constitutional convention provided for the election of state officers for the proposed state of North Dakota at the same time that the Constitution was submitted for ratification or rejection. It also provided that article 20 of the proposed Constitution (relating to the prohibition of intoxicating liquors), be submitted separately. And in the schedule or ordinance adopted by the convention, it provided: ■“There shall be submitted at the same election at which this Constitution is submitted for rejection or adoption, article 20, entitled 'Prohibition.’ . . . If it shall appear according to the returns herein provided for that a majority of all the votes cast at said election for and against prohibition are for prohibition, then said article 20 shall be and form a part of this Constitution and be in full force and effect us such from the date of the admission of this state into the Union.” The election returns showed that there were 35,548 votes cast for or against the adoption of the Constitution, and 35,945 votes cast for or against the adoption of said article 20, of which 18,552 were in the affirmative and 17,393 in the negative. It will be noticed that a majority of all the votes for or against said article 20 were in the affirmative, and also that the affirmative vote for said article 20 exceeded one half of all the votes cast for or against the adoption of the Constitution. But there were 38,098 votes cast for governor, and the affirmative vote upon the adoption of said article 20 was less than one *193half of the total vote cast for governor. Upon these facts it was urged that article 20 had not received the number of votes required under § 8 of the Enabling Act.
It will be noticed that § 8 of the Enabling Act by its express terms was restricted to "elections provided for in this section” The provision relating to the election of state officers was contained in § 24 of the act. Hence, § 8 by its plain terms did not apply to such latter election. It should also be noted that there was no requirement in the Enabling Act that state officers be elected at the same election at which the Constitution was submitted for approval or rejection. The time and manner of holding such election was left entirely in the hands of the constitutional convention. The election provided in § 8 was held pursuant to the act of Congress requiring it to be held at a certain time fot a certain specific purpose. The election for the selection of state officers was held pursuant to the ordinance of the constitutional convention.
State ex rel. Little v. Langlie involved the construction of a statute which provided for an election to relocate county seats. The statute provided that “if, upon canvassing the votes so given, it shall appear that any one place has two thirds of the votes polled, such place shall be the county seat.” The court in its opinion called attention to the fact that the statute expressly provided that a petition for such election must be “signed by two thirds of the qualified voters of the county,” but that in speéifying' “the vote necessary to relocate the county seat at another place, it studiously avoids the use of this explicit language.” By way of further comment the court said: “To our minds this fact is very significant. It discloses a purpose to avoid making it necessary that there should be a two-thirds vote of the electors of the county in favor of one place to change the county seat to such place. The language 'which is employed makes it apparent that the two thirds vote required is a two-thirds vote on the particular question of the relocation of the county seat. The statute declares that, in the notice for the next general election, the voters are to be notified to designate upon their ballots the place of their choice. Then the statute continues, 'And if upon canvassing the votes so given it shall appear *194that any one place has two thirds of the votes polled snch place shall be the county seat.’ The votes so given are the votes upon this particular question. If, upon the canvass of such votes, without any reference to any other vote at the same general election, it appears that any one place has two thirds of the vote polled, it shall be the county seat. The ‘vote polled’ is the vote polled upon that question. That is the only matter the statute is dealing with.”
State ex rel. McCue v. Blaisdell, 18 N. d. 31, 119 N. W. 360, was a county division case. It involved the construction of § 168 of the Constitution, which reads: “All changes in the boundaries of organized counties before taking effect shall be submitted to. the electors of the county or counties to be affected thereby at a general election and be adopted by a majority of all the legal votes cast in each county at such election.” At the general election in 1908 the question was presented to the electors of Ward county to create the county of Moun-trail from a portion thereof. There were 4,207 affirmative and 4,024 negative votes cast upon the proposition. At the same election there were 9,259 votes cast for the various candidates for governor. So the affirmative vote cast for the creation of the new county exceeded one half of. all the votes cast upon the proposition, but was less than one half of the votes of all the electors who participated in the election. The court held that § 168 of the Constitution required that a proposition to change the boundaries of an organized county, in order to carry, need receive only a majority of the votes cast thereon, and that therefore Mountrail county had been created.
Two of the points adjudicated in that case, and upon which the construction placed upon § 168 of the Constitution was predicated, are announced in ¶¶ 4 and 5 of the syllabus as follows:
“(4) A majority of the votes cast upon a question submitted to a vote, if in the affirmative, carries it, unless the legislative will to the contrary is clearly expressed in the Constitution or the law.
“(5) In a strict legal sense, although the vote on a change in county boundaries is cast at a general election, it is the holding of a ‘separate election,’ but held in connection with the general election for convenience, to save expense, and because of'the numerous subjects then voted .upon, a more complete expression of the preferences of the electors is obtained.”
*195In its opinion (after having announced its conclusion on the points covered by the two paragraphs of the syllabus quoted above), the court said: “It is contended that the words ‘at such election’ enlarge the application of the words ‘votes cast,’ and clearly indicate that the highest vote cast on any question at the general election is the criterion by which a majority must be arrived at. But, from the suggestions and reasons we have stated above, and particularly from a consideration of the meaning of the words ‘votes cast,’ it is clear to us that this contention is erroneous. It certainly leaves the meaning ambiguous, and in that event it is conceded that a majority of the votes cast on the question at issue controls.” 18 N. D. p. 40.
How can it reasonably be asserted that these three decisions are determinative of the question involved in this case? The provisions involved im State ex rel. Larabee v. Barnes, 3 N. D. 319, 55 N. W. 883, and State ex rel. Little v. Langlie, 5 N. D. 594, 32 L.R.A. 123, 67 N. W. 958, were so entirely different from the provision involved here, that the cases distinguish themselves from the instant case. Some of the reasoning in State ex rel. Little v. Langlie is against rather than in favor of the conclusion reached by the majority members in the instant case. In that case certain language was used in the first part of the section relating to the number of electors who must sign a petition for an election to relocate a county seat. In-the latter part of the section other language was used as to the number of votes required at the election. In construing the meaning of the latter language the court called attention to the language contained in the first part of the section, and the failure to use this same language in the latter part thereof. The court said: “It [the statute] carefully excludes the idea that two thirds of the electors must vote for a place to make it the county seat When speaking of the number of signatures to the petition required, it in terms declares that such petition shall be signed by two thirds of the qualified voters of the county. But when it specifies the vote necessary to relocate the county seat at another place, it studiously avoids the use of this explicit language which is very appropriate to express the idea that appellanfs counsel contends is to be found in the statuteThis reasoning is directly applicable to the instant case. The first subdivision of § 202 in terms declared that a constitutional *196amendment proposed thereunder he approved “by a majority of the electors voting thereon.” But with this explicit language before them, the framers and proposers of the second- subdivision “studiously avoided” its use, and in place thereof expressly provided that amendments proposed by initiative petitions must “receive a majority of all the legal votes cast at such general election.”
While State ex rel. McCue v. Blaisdell involved a constitutional provision, and the language there construed is more similar to that involved in the instant case than that involved in the other two cases, the language is nevertheless different. In fact the basic reasoning in State ex rel. McCue v. Blaisdell is predicated upon the difference between the language contained in § 168 of the Constitution, and that contained in the second subdivision of § 202. It will be noted that the conclusion in State ex rel. McCue v. Blaisdell is predicated upon the premise that the: election to create a new county, although held in connection with-, a general election, is nevertheless, a “separate election.” Hence, the court said that when § 168 speaks of the “votes cást .' . . -at such election,” it is ambiguous. That is, the words “such election” are capable of being understood in more senses than one, — they may refer to either the general election, or the “separate election” upon the. question of county division held in connection with the general election, and that for this reason it will be presumed that they refer to the. separate election.
This reasoning is manifestly not applicable to the ease at bar. Here there is no ambiguity. The framers of the provision involved in this controversy eliminated the very ambiguity referred to in State ex rel. McCue v. Blaisdell. They left no room for doubt as to which election they had in mind. •' They specifically provided that a constitutional amendment proposed by initiative petition must “receive a majority of all the legal 'votes cast at such general election.” They carefully repeated the term “all the legal votes cast at such general election,” every time they had occasion to refer to the number of votes required to ratify such proposed amendment. I fail to find any room for application of the doctrine of stare decisis. Clearly the phrase involved' in this case is different from that construed in the former decisions.
It should, also, be remembered that the provision involved in this *197controversy relates to the amendment of the fundamental law of the state. This is manifestly the most important political function which the people can perform. In construing the meaning of words and phrases, we should not forget the subject-matter to which they are applied. Lewis’s Sutherland, Stat. Constr. § 347. .Nor should we forget that “Constitutions are not designed for metaphysical or logical subtleties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exercise.of philosophical acuteness or judicial research. They are instruments of .a practical nature, founded on the common business of human life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them, the people adopt them, the people must be supposed to read them, with the help of common sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss.” And “it does not follow, either logically or grammatically, that because a word is found in one connection.in the Constitution with a definite sense, therefore the same sense is to be adopted in every other connection in which it occurs. This would be to suppose that the framers weighed only the force of single words, as philologists or critics, and not whole clauses and objects, as- statesmen and practical reasoners.” Story, Const. § 454.
In my opinion there is no room for doubt as to what was meant by the phrase, “a majority of all the legal votes cast at such general elections,” contained in the second subdivision of § 202 of the Constitution. It meant exactly what the people of this state uniformly understood it to mean prior to the election held in November, 1918. It still means that. For, as Judge Cooley said, “A Constitution is not to be made to mean one thing at one time, and another at some subsequent time when the circumstances may have so changed as perhaps to make a different rule in the case seem desirable. A principal share of the benefit expected from written Constitutions would be lost if the rules they established were so flexible as to bend to circumstances or be modified by public opinion. ... A court or legislature which should allow a change in public sentiment to influence it in giving to a written Constitution a construction not warranted by the intention of its founders, would be justly chargeable with reckless disregard of official oath and *198public duty; and if- its course could become a precedent, these instruments would be of little avail. . . . What a court is to do, therefor, is to dolare the law as written, leaving it to the people themselves to make such changes as new circumstances may require.” Cooley, Const. Lim. 7th ed. 89.
Certain procedural and jurisdictional questions are discussed in the majority opinions. Inasmuch as my associates have deemed it proper to decide the merits of the controversy I shall not consider or express any opinion upon the other questions considered by them. It is important, however, to note that the opinions of the majority members are all based upon the theory that the State Board of Canvassers was acting under statutory authority in certifying their findings as to the votes cast upon the constitutional amendments involved in this proceeding. For the reasons stated in the opinions which I prepared and filed in State ex rel. Linde v. Hall, 35 N. D. 34, 56, 159 N. W. 281, and in State ex rel. Twichell v. Hall, post, 459, 171 N. W. 213, I was, and still am, of the opinion that there was no law under which such constitutional amendments could' be proposed or submitted for ratification or rejection. I am also of the opinion that there was and is no law under which the Board of Canvassers were authorized to make any determination whatever with respect to such amendments. The only provisions relating to the determination and certification of the result of votes cast at any election upon proposed constitutional amendments are §§ 1025 and 1026, Compiled Laws. It is under these sections that the State Board of Canvassers claim authority to act. These sections read: “For the purpose of canvassing and ascertaining the result of the votes taken at any election upon any proposed amendment to the Constitution, or proposition submitted to a vote of the people by the legislative assembly, the' State Board of Canvassers shall proceed to examine such statements, and to ascertain and determine the result and shall certify under their hands a statement of the whole number of votes given for and the whole number of votes given against such amendment or proposition, and they shall thereupon determine whether such amendment or proposition has been approved and ratified by a majority of the electors voting thereon, and shall make and subscribe on such statement a certificate of such determination. § 1025.
*199“The secretary of state shall record in his office such certified statements and determination; and if it shall appear that such amendment or proposition has been approved, ratified, or adopted as aforesaid, he shall also make a record thereof, and cause such record to be found in the volume containing the original enrolled laws passed at the next succeeding session of the legislative assembly, and cause such record to be published with such laws.” Comp. Laws 1913, § 1026.
These statutory provisions were enacted in 1892. They were enacted with reference to the then existing method of amending the Constitution — the method provided in subdivision 1 of § 202. They were enacted to provide the necessary machinery to ascertain, record, and proclaim the result of votes cast upon a constitutional amendment proposed by the legislative assembly. An amendment so proposed becomes part of the Constitution if it receives the approval of the electors. If it does not receive such approval it is no longer pending for any purpose. In either event there is nothing for the legislature to do with respect thereto. But an amendment proposed by initiative petition does not become a part of the Constitution by the mere fact that it receives the approval of the electors at the election. If it receives such approval it is referred to the next legislative assembly. It must receive the approval of a majority of all the members elected to each house; and if it fails to secure such approval it is again submitted to the people at the next general election.
Sections 1025, 1026, supra, are applicable to amendments proposed by the legislative assembly, and to such amendments alone. They are not, and never were intended to be, applicable to amendments proposed by initiative petition.